Opinion issued May 18, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00090-CR
                            ———————————
                    IN RE FREDDIE LEE MYLES, Relator



           Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM OPINION

       Relator, Freddie Lee Myles, has filed a pro se petition for writ of habeas

corpus, claiming that he was arrested and jailed without probable cause for his

arrest.1




1
       The underlying case is The State of Texas v. Freddie Lee Myles, cause number
       1623819, pending in the 183rd District Court of Harris County, Texas, the
       Honorable Chuck Silverman, presiding.
      This Court has the power to issue writs of habeas corpus when the restraint of

liberty is by virtue of an order issued by a court for violation of an order or judgment

rendered by a judge or court in a civil case. See TEX. GOV’T CODE § 22.221(c). But

we lack jurisdiction to issue a writ of habeas corpus in a criminal case and

accordingly, we must dismiss this petition for lack of jurisdiction. See, e.g., In re

Buchanan, No. 01-19-00378-CR, 2019 WL 3127092, at *1 (Tex. App.—Houston

[1st Dist.] July 16, 2019, orig. proceeding) (dismissing petition for writ of habeas

corpus because court lacks original habeas corpus jurisdiction in criminal cases).

      We dismiss the petition. Any pending motions are dismissed as moot.

                                   PER CURIAM



Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2